Title: To Thomas Jefferson from Steuben, 2 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Petersburg Decr. 2. 1780.

I wrote Your Excellency the 30th ult. that Gen. Lawson’s Corps would march Yesterday. This would Certainly have been the Case had not a report arrived that the Legislature had determined on their being discharged immediately. I should not however have suspended the march from a mere report, but Genl. Lawson himself shewed me a Copy of the Resolution of the house of Delegates on the subject.
I must confess I am not a little surprized that I have received nothing Official on this affair, and should I receive nothing this Day from Your Excellency I shall not be justified in detaining them any longer, but shall order them to march immediately.
